Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the amendment  filed on 09/16/2022. Claim 1-20 are pending in this application. This action is Final.


Applicant Response
3.	In Applicant’s response dated 09/16/2022, Applicant amended Claim 1, added new claims 2-20 and argued against all objections and rejections previously set forth in the Office Action dated 06/16/2022.

Examiner Comments
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13 and 14-20 of U.S. Patent No. 10,521,502 B2.  See below details regarding which claims are used within each rejection.

7.	Independent claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 , 10 and 19 of U.S. Patent No. 10,951,562 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. Refer to the individual comparisons below for details.

8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 10 and 19  of U.S. Patent No. 10,951,562 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the recitations of the claims are identical with the exception of an additional limitation in the pending claims.
	See the table below comparing the limitations recited in independent Claim 1 of the instant application to limitations of independent Claim 1 of U.S. Patent No. 10,951,562 B2.

Instant Application 17/193,636
Reference Application (US 10,951,562 B1 )
Claim 1 : 
A system, comprising:
a processor; 
a user interface coupled to the processor, the user interface comprising an input device and a display screen; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
identifying an electronic communication transmitted over the Internet from a first computing device of a first user and received by a second computing device of a second user; 
analyzing content in the electronic communication from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user; 
transmitting, over the Internet to a computing device of a content provider, an electronic communication identifying the topic; 
receiving, over the Internet from the computing device of the content provider, an electronic communication containing content associated with the topic; 
generating an image based on the content associated with the topic; and
causing the generated image to display on one or more of: 

a display screen coupled to the first computing device, and a display screen coupled to the second computing device. 



Claim 1:
A system comprising: 
a processor; 
a user interface coupled to the processor, the user interface comprising an input device and a display screen; and 
memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: 
identifying an electronic communication transmitted over the Internet from a first computing device of a first user and received by a second computing device of a second user; 
analyzing media content in the electronic communication from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user; 
transmitting, over the Internet to a computing device of a media content provider, an electronic communication identifying the topic; 
receiving, over the Internet from the computing device of the media content provider, an electronic communication containing media content associated with the topic; 

generating, based on the media content received from the media content provider, an image which includes the media content and an avatar of at least one of the first user or the second user overlaid on the media content; and
causing display of the at least one of a display screen coupled to the first computing devic


	Regarding independent claims 9 and 17 of the instant application, they are also respectively rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 10 and 19  of U.S. Patent No. 10,951,562 B2. 
Independent claims 2-8, 11-16 and 18-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-5, 7-9, 11-18 and 20 respectively of U.S. Patented  application US 10,951,562 B2.  
  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 6, 9-11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstaedt (Pub. No.: 20160350953, Pub. Date: December 1, 2013) in view of Balasubramanian (Pub. No.: 20160173428, Pub. Date: June 16, 2016.) in further view of  Valdivia (Pub. No.: 20180096507, Pub. Date: 2018-04-05.)

Regarding independent Claim 1,
	Mittelstaedt teaches a system (see Mittelstaedt: Fig.2, [0062], describing an electronic communication system 200), comprising:
a processor; a user interface, coupled to the processor, the user interface comprising an input device and a display screen; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (see Mittelstaedt: Fig.11, [0231], “, the computing device can comprise a processor 1102, a memory 1104, a storage device 1106, an I/O interface 1108, and a communication interface 1110, which may be communicatively coupled by way of communication infrastructure 1112.”), comprising: 
identifying an electronic communication [to be] transmitted over the Internet(see Mittelstaedt: Fig.2, [0075], “The user input detector 208 can communicate with, and thus detect user input with respect to, a variety of programs, applications, plug-ins, operating systems, user interfaces, or other implementations in software or hardware. For example, the user input detector can recognize user input provided in conjunction with the communication application 214 indicating a desire to compose an electronic message with a content enhancement, recognize user input provided in conjunction with the content enhancement application 210 to select and apply a content enhancement to a digital content item, recognize user input provided in conjunction with the digital content application 212 in selecting a digital content item, and other user input provided in conjunction with other applications.”), from a first computing device of a first user and received by a second computing device of a second user (see Mittelstaedt: Fig.1, [0058], “The computing devices 102( first computing device), 104( second computing device), the network 106( internet), and the server 108 may communicate using any communication platforms and technologies suitable for transporting data and/or communication signals, including any known communication technologies, devices, media, and protocols supportive of remote data communications.”)
analyzing media content in the electronic communication [to be transmitted ] from the first computing device to the second computing device to determine a topic associated with the electronic communication from the first user to the second user (see Mittelstaedt: Fig. 9, [0224], “determining a content enhancement Suggestion can include analyzing enhancement selection information, identifying one or more topics associated with the content enhancement selection information.”). The examiner notes that the Content Enhancement Suggestion is based on the analysis of the media content that is transmitted from the first user to a second user)
transmitting, over the Internet to a computing device of a media content provider, an electronic communication identifying the topic (see Mittelstaedt: Fig.2, [0153], “The communication notification manager 244 [Part of Client Device 202] can communicate with the Server device 204 and the content enhancement director 220”). According to Mittelstaedt the Content enhancement director 220 has a lot of functions. (See for e.g. Fig. 2, [0157], “The content enhancement director 220 can facilitate identifying, selecting, providing, storing, retrieving, and directing content enhancements within the communication system 200”) . Mittelstaedt further indicates that in [0159], content enhancement director 220 content enhancements based on enhancement selection information received from the client device 202.”) 
receiving, over the Internet from the computing device of the media content provider, an electronic communication containing media content associated with the topic (see Mittelstaedt : Fig. 2, [0159], “the content enhancement director 220 component of the content provider server] can select one or more content enhancements [topics] to provide to the client device 202.”).

	A shown above, Mittelstaedt teaches the system that include an electronic communication system that allows a user to enhance content to use within an electronic communication. In particular, in one or more embodiments, the electronic communication system can suggest, select, present, append, incorporate, and/or otherwise associate one or more content enhancements with a digital content item. In other words, Mittelstaedt teaches that all the electronic communication messages are analyzed and enhanced before transmitting to a second device.

Mittelstaedt does not expressly teach/disclose the system wherein:
identifying and analyzing content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user.
generating, based on the media content received from the media content provider, an image which includes the media content and an avatar of at least one of the first user or the second user overlaid on the media content; and 
causing display of the image on at least one of a display screen coupled to the first computing devic

However, Balasubramanian, teaches a system wherein:
identifying and analyzing content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user (see Balasubramanian: Fig.2, [0038], “the message analysis module 205 receives messages from a user of a device and analyzes the messages.”). See also [0034] stating “messages can include “past correspondence messages”, i.e., previously sent messages to a second computing device of a second user.”). See also Balasubramanian , [0042] stating  “the message analysis module 205 have the capacity to identify and analyze electronic communication content” i.e. message is analyzed by the message analysis module 205.)
generating, based on the media content received from the media content provider, an image which includes contextual information (see Balasubramanian: Fig.8C, [0078], “ interface 900 displays supplemental content 920 after receiving the trigger 930 (“Capital Grille'), i.e. the supplemental content 920 is the image that is generated based on contextual information by the server or database or content provider and the media content is the “capital Grille” trigger or the media content )”, […], and 
causing display of the image on at least one of a display screen coupled to the first computing devic (see Balasubramanian: Fig.8C, [0078],  “system may display the supplemental content (for example image) to the user as an icon 945, which when a user hovers over displays the location of the user based on GPS coordinates of the user.”). see also [0078] stating that “user's device displays an instant messaging application with a correspondence message chain between a two users.” i.e. the avatar image and the supplemental media content are displayed in each device that participate in the electronic communication.”)
Because both Mittelstaedt and Balasubramanian are in the same/similar field of endeavor of electronic communication between users, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Mittelstaedt to include the system that identify and analyze media content in an electronic communication transmitted from a first computing device and received by a second computing device of a second user and generate and display  an image based on the content associated with the topic as taught by Balasubramanian.  After modification of Mittelstaedt, the context specific content enhancements of electronic communication can also be applied after the content is transmitted as taught by Balasubramanian. One would be motivated to do so because having a system that identify, analyze and enhance digital media content of a message creates efficient method of composing and sending electronic communication that can accurately express textually and graphically a wide range of subjects.
As shown above, Mittelstaedt  teaches an electronic communication system that can suggest, select, present, append, incorporate, and/or otherwise associate one or more content enhancements with a digital content item. Balasubramanian teaches a system that enhance messages with supplemental content in several ways. The system will enhance the conversation based on topics identified in past messages, topics anticipated based on an intended recipient of a message, or the context in which a party is sending or receiving a message. In other words, Balasubramanian enhances electronic communication by provides improved supplemental content ( images or text) for conversations related to identified topics.  

	Mittelstaedt and Balasubramanian does not explicitly teach or suggest the system that  generating an image that include media content and an avatar of at least one of the first user or the second user overlaid on the media content.
	However, Valdivia teaches the system that that  generating an image that include media content and an avatar of at least one of the first user or the second user overlaid 
on the media content (see Valdivia: Fig.16A, [0148], “the user may be able to customize the avatar by simply enabling filters. As an example and not by way of limitation, referencing FIGS. 16C-16D, the user may enable an “anime-eyes” or “googly-eyes” filter (e.g., with the filter tool 1640) that overlays large eyes on the avatar (e.g., for comedic effect), as seen in FIG. 16D.”, i.e. the filter tool is used to generate an image by overlaying a sticker on the avatar) 
	Because both Mittelstaedt and Balasubramanian are in the same/similar field of endeavor of electronic communication between users, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Mittelstaedt to include the system that generating an image that include media content and an avatar of at least one of the first user or the second user overlaid on the media content as taught by Valdivia. After modification of Mittelstaedt,. One would be motivated to do so because having a system that generate image by utilizing different filter tools creates efficient method of composing and sending electronic communication that can accurately express textually and graphically a wide range of subjects.

Regarding Claim 2,
	Mittelstaedt , Balasubramanian and Valdivia  teaches all the limitations of claim 1. Mittelstaedt  further teaches the operations further comprising: 
retrieving, from a database coupled to the system, user information including one or more of: information associated with the first user and information associated with the second user (see Mittelstaedt: Fig.2, [0091], “For example, the information identifier 230 can obtain (retrieve) enhancement selection information related to characteristics of a user, recipient, sender, or other individual.”), and 
transmitting the user information in the electronic communication to the computing device of the media content provider (see Mittelstaedt: Fig.2, [0095], the information identifier 230 can store enhancement selection information to server device 204.”)

Regarding Claim 3,
	Mittelstaedt , Balasubramanian and Valdivia teaches all the limitations of claim 2. Mittelstaedt  further teaches the system wherein the user information includes one or more of: demographic information, a time of communications between the first user and the second user, location information associated with one or more of the first computing device and the second computing device, and user preferences (see Mittelstaedt: Fig.2, [0095], “information identifier 230 can obtain demographic information related to an individual”).

Regarding Claim 6,
	Mittelstaedt , Balasubramanian and Valdivia teaches all the limitations of claim 1. Balasubramanian further teaches the system wherein the image is displayed on the display screen of the second computing device in response to determining, by the system, that the first user includes the image in an electronic communication transmitted from the first computing device to the second computing device (see Balasubramanian: Fig. 8C, [0062], “shows a representative user interface of a device that is displaying a received message that has been enhanced.”). Also in Fig. 8C shows the enhanced image or information provided to the receiving device. The same image or information can be displayed to the sender device.

With regard to Independent Claim 9 and 17,
	Claim 9 is related to a method claim and Claim 17 relates to non-transitory computer readable medium claim and shares the same/similar technical features as Claim 1. Therefore, claim 9 and 17 are rejected under a similar rationale.

Regarding Claims 10 and 18, 
	Claim 10 is directed to a method claim and claim 18 is directed to non-transitory computer readable medium claim and shares the same technical features as Claim 2 and are rejected under the same rationale.

Regarding Claims 11 and 19,
	Claim 11 is directed to a method claim and Claim 19 is directed to non-transitory computer readable medium claim and shares the same technical features as Claim 3 and are rejected under the same rationale.

Regarding Claims 14,
	Claim 14 is directed to a method claim and shares the same technical features as Claim 6 and is rejected under the same rationale


5.	Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstaedt -Balasubramanian and Young as applied to claims 1-3, 6, 9-11, 14, 17-19 as shown above and in further view of Blattner (Pub. No.: US 20070168863 A1, Pub. Date: 2007-07-19).

Regarding Claim 4,
	As shown above, Mittelstaedt , Balasubramanian and Valdivia teaches all the limitations of claim 1. Mittelstaedt , Balasubramanian and Valdivia does not teach the system wherein generating the image includes: retrieving, from a database coupled to the system, avatar information for the first user or the second user.
	However, Blattner teaches the system wherein generating the image (see Blattner: Fig.23, [0215], an animation may be played for the horse avatar 2025H and the lion avatar 2025L which shows the lion avatar roaring at the horse avatar and the horse avatar turning and galloping away. i.e. generated image”), includes: 
retrieving, from a database coupled to the system, avatar information for the first user or the second user (see Blattner: Fig.3, [0068], “a determination is made as to whether a copy of avatars associated with the sender and the recipient exist on the instant message client system being used by the sender. If not, copies of the avatars are retrieved for use during the instant message communications session. For example, information to render an avatar of the recipient may be retrieved from an instant message host system or the instant message recipient client.” … “ [0172], the instant message host system 1610 also includes a user profile server (not shown) connected to a database (not shown) for storing large amounts of user profile data.”)
	Because Mittelstaedt , Balasubramanian and Valdivia in view of Blattner address the same issue of enhancing electronic communication with images and avatar, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Mittelstaedt to include the system that generate an image by retrieving, from a database coupled to the system, avatar information for one or more of: the first user and the second user; and generating, within the image, one or more of: the avatar of the first user and the avatar of the second user based on the retrieved avatar information as taught by Blattner. One would be motivated to have a communication system with enhanced digital media content with topic and the enhanced media topic associated with the user’s avatar image is more robust, flexible and makes digital communication more interesting.
Regarding Claim 5,
	As shown above, Mittelstaedt , Balasubramanian and Valdivia in view of Blattner teaches all the limitations of claim 4. Blattner further teaches the system wherein the media content associated with the topic includes a template image (see Blattner: Fig.18, [0185], “The avatar model repository 1835 also includes avatar wallpaper files 1838 that define the wallpaper over which an avatar is drawn. The wallpaper may be defined using the same or different type of file structure as the avatar model files.”), and wherein generating the image includes replacing placeholder avatar images within the template image with the avatar of the first user or the avatar of the second user (see Blattner: Fig.21, [0212], “The sender interface 2010 also includes an avatar window 2025 displaying the sender avatar 2025H. In the example of FIG. 20, the avatar window 2025 is sized to enable presentation of a recipient avatar in addition to the sender avatar 2025H. Wallpaper is applied to the window portion 2030 that is outside of the message compose area 2016. The window portion 2030 may be referred to as chrome. In some implementations, the avatars may be displayed in a window portion outside of the message compose area 2016 such that the wallpaper may appear as a background relative to the sender avatar 2025H.”)
Because Mittelstaedt , Balasubramanian and Valdivia in view of Blattner address the same issue of enhancing electronic communication with images and additional content, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify teaching of Mittelstaedt to include the system wherein a content associated with the topic includes a template image, and wherein generating one or more of the avatar of the first user and the avatar of the second user within the image includes replacing a placeholder avatar image within the template image with one or more of the avatar of the first user and the avatar of the second user as taught by Blattner. One would be motivated to have an image place holder template for the simple reason that templates make it easier for users to customize content by letting them know where certain elements of a message should be placed.

Regarding Claims 12 and 20,
	Claim 12 is directed to a method claim and Claim 20 is directed to non-transitory computer readable medium claim and shares the same technical features as Claim 4 and are rejected under the same rationale.

Regarding Claims 13,
	Claim 13 is directed to a method claim and shares the same technical features as Claim 5 and is rejected under the same rationale


Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstaedt,  Balasubramanian applied to claims 1-3, 6, 9-11, 14, 17-19 as shown above in further of Koulomzin (U.S. patent application 8447516, Date of Patent: May 21, 2013).

Regarding Claim 7,
	As discussed in Claim 1, Mittelstaedt - Balasubramanian teaches all the limitations of Claim 1. Mittelstaedt and Balasubramanian does not expressly teach/suggest the system wherein:
receiving, over the Internet, location information associated with the first computing device and location information associated with the second computing device 
transmitting, over the Internet, the location information associated with the first computing device to the second computing device for a predetermined time period; and 
transmitting, over the Internet, the location information associated with the second computing device to the first computing device for the predetermined time period.

However, Koulomzin teaches the system wherein : 
receiving, over the Internet, location information associated with the first computing device and location information associated with the second computing device (see Koulomzin: Fig.4, Col.12, Line 66-67, “Receiving the current location information associated with the first computing device may include receiving, by the server device from the first computing device, a request for an indication of computing devices proximate to the first computing device.” and See Col.13,  Line 61-63, “receiving, by the server device, the updated location information for the second computing device (410).”)
transmitting, over the Internet, the location information associated with the first computing device to the second computing device for a predetermined time period (see Koulomzin: Fig.1, Col.4, Line 18-28, “proximity detection system according to some aspects of the present disclosure. As shown in FIG. 1, computing device 102, computing device 104, and computing device 106 may communicate with server device 110 and may periodically send location information associated with each of computing devices 102, 104, and 106 to server device 110. Server device 110 may periodically, such as every hour or every two hours, receive location information associated with each of computing device 102, computing device 104, and computing device 106.”) 
transmitting, over the Internet, the location information associated with the second computing device to the first computing device for the predetermined time period (see Koulomzin: Fig.1, Col. 4,  Lines 29-32 ,”teaches the location information of the first computing device in relation to the second computing device.”)
	Because Mittelstaedt , Balasubramanian and Valdivia in view of Koulomzin address the same issue of enhancing electronic communication based on user location or user proximity locations ,accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Mittelstaedt to include the system that include receiving and transmitting location information associated with first and second computing device for a pre-determined time period as taught by Koulomzin. One would be motivated to have a communication system that provide the ability to find out the current location of computing devices in building a robust and efficient location-based social networking communication system. 

Regarding Claim 8,
	As discussed in Claim 7, Mittelstaedt - Balasubramanian teaches all the limitations of Claim 7. Mittelstaedt and Balasubramanian does not expressly teach/suggest the system wherein:
receiving, over the Internet from a third computing device of a third user, location information associated with the third computing device; 
determining, based on the location information associated with the first computing device and the location information associated with the third computing device, that the first computing device and the third computing device are within a predetermined distance from each other; and 
in response to determining that the first computing device and the third computing device are within a predetermined distance from each other: transmitting, over the Internet, the location information associated with the first computing device to the third computing device for the predetermined time period; and transmitting, over the Internet, the location information associated with the third computing device to the first computing device for the predetermined time period.

However, Koulomzin teaches the system wherein : 
receiving, over the Internet from a third computing device of a third user, location information associated with the third computing device (see Koulomzin: Fig.4, Col.12, Line 66-67, “Receiving the current location information associated” and See Col.13,  Line 61-63, “receiving, by the server device, the updated location information for the second computing device (410).”)
determining, based on the location information associated with the first computing device and the location information associated with the third computing device, that the first computing device and the third computing device are within a predetermined distance from each other (see Koulomzin: Fig.1, Col.4, Line 20-40, illustrating an example proximity detection system having three devices). According to Koulomzni, in an exemplary disclosure the system can determine the location of any computing device at any given time using the built in global position system (GPS) in smart phones or social networking applications and facilitate communication between computing devices. See Abstract (checks to see if second device is within a radius.); and 
in response to determining that the first computing device and the third computing device are within a predetermined distance from each other see Koulomzin: Fig.1, Col.4, Line 20-40, illustrating an example proximity detection system having three devices. According to Koulomzni, in an exemplary disclosure the system can determine the location of any computing device at any given time using the built in global position system (GPS) in smart phones or social networking applications and facilitate communication between computing devices. See Abstract (checks to see if second device is within a radius.):
transmitting, over the Internet, the location information associated with the first computing device to the third computing device for the predetermined time period (see Koulomzin: Abstract, (In response to determination that device is within radius, send location information.)  (See Col. 7 Line 1- 7 “ computing devices periodically send their location information to server device every one hour, every two hours, or with any other Suitable frequency”)  ; and 
transmitting, over the Internet, the location information associated with the third computing device to the first computing device for the predetermined time period (See Koulomzin:,  Abstract, (In response to determination that device is within radius, send location information.)  (See Col. 7 Line 1- 7 “ computing devices periodically send their location information to server device every one hour, every two hours, or with any other Suitable frequency”)  
	
	Because Mittelstaedt , Balasubramanian and Valdivia in view of Koulomzin address the same issue of enhancing electronic communication based on user location or user proximity locations ,accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Mittelstaedt to include the system that include receiving and transmitting location information associated with first and second computing device for a pre-determined time period as taught by Koulomzin. One would be motivated to have a communication system that provide the ability to find out the current location of computing devices in building a robust and efficient location-based social networking communication system.
Regarding Claims 15,
	Claim 15 is directed to a method claim and shares the same technical features as Claim 7 and is rejected under the same rationale.

Regarding Claims 16,  
	Claim 16 is directed to a method claim and shares the same technical features as Claim 8 and is rejected under the same rationale.


Response to Arguments
Claim Rejections - Double Patenting
	Double patenting rejection is maintained as shown above. Applicant stated that a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321 will be filed to obviate these rejections when the pending claims are in condition for allowance.

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot considering the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem Shalu/Examiner, Art Unit 2177 

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177